Exhibit 10.2

HISTOGENICS CORPORATION

830 Winter Street

Waltham, MA 02451

January 23, 2019

Dear Lynne:

This letter (the “Agreement”) is to confirm the agreement between you and
Histogenics Corporation (the “Company”) in connection with the termination of
your employment with the Company.

 

  1.

Termination Date. Your employment with the Company will terminate on January 23,
2019 (the “Termination Date”).

 

  2.

Effective Date and Revocation. You have up to 21 days after you receive this
Agreement to review it (the “Release Deadline”). You are advised to consult an
attorney of your own choosing before signing this Agreement. Furthermore, you
have up to seven days after you sign this Agreement to revoke it. If you wish to
revoke this Agreement after signing it, you may do so by delivering a letter of
revocation to me. If you do not revoke this Agreement, the eighth day after the
date you sign it will be the “Effective Date.” Because of the seven-day
revocation period, no part of this Agreement will become effective or
enforceable until the Effective Date.

 

  3.

Salary and Vacation Pay. On the Termination Date, the Company paid you
$12,586.54, less all applicable withholdings. This amount represents all of your
unpaid salary earned through the Termination Date and all of your accrued but
unused vacation time or PTO. You acknowledge that the only payments and benefits
that you are entitled to receive from the Company in the future are those
specified in this Agreement.

 

  4.

Severance Pay.

 

  (a)

Pursuant to the terms set forth in your employment offer letter with the Company
effective July 31, 2018 (the “Offer Letter”), the Company will continue to pay
you an amount equal to your current base salary for a period of 6 months after
the Termination Date in accordance with the Company’s standard payroll
procedures, starting after the Effective Date. The aggregate amount of these
severance payments equals $192,500, less all applicable withholdings. These
payments will commence within 30 days of the Release Deadline and, once they
commence, they will be retroactive to the Termination Date. If you breach any
provision of this Agreement, you understand that no unpaid severance payments
will be made; however, in such event this Agreement shall remain in full force
and effect.

 

  (b)

Additionally, pursuant to the terms of the Executive Officer Retention Bonus
Plan dated October 1, 2018, you will be paid an aggregate of $96,250, less
applicable withholdings, within 30 days of the Release Deadline.



--------------------------------------------------------------------------------

Dr. Kelley

Page 2

 

  5.

COBRA Premiums. You will receive information about your right to continue your
group health insurance coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) after the Termination Date. In order to continue
your coverage, you must file the required election form. If you sign and do not
revoke this Agreement and elect to continue group health insurance coverage,
then the Company will pay the employer portion of the monthly premium under
COBRA for you and, if applicable, your dependents until the earliest of (a) 6
months after the Termination Date, (b) the expiration of your continuation
coverage under COBRA or (c) the date when you receive substantially equivalent
health insurance coverage in connection with new employment or self-employment.

 

  6.

Stock Options. The Company granted you options (the “Options”) to purchase up to
200,000 shares of the Company’s Common Stock on terms and conditions specified
in certain Notice of Stock Option Award and Stock Option Agreement (the “Option
Agreements”). As of the Termination Date, the Options are vested with respect to
no shares. Pursuant to the terms of the Option Agreements, the Options shall
terminate with respect to all unvested shares as of the Termination Date and,
unless exercised in accordance with the terms of the Option Agreements prior to
such time, the Options shall terminate with respect to all vested shares on the
date that is 90 days after the Termination Date. You acknowledge and agree that
you have no stock or equity rights of any kind in the Company except as
described under this Section 6.

 

  7.

Release of All Claims. In consideration for the severance and COBRA payments
described in Paragraphs 4 and 5 above, to the fullest extent permitted by law,
you waive, release and promise never to assert any claims or causes of action,
whether or not now known, against the Company or its predecessors, successors or
past, present or future subsidiaries, stockholders, directors, officers,
employees, consultants, attorneys, agents, assigns, insurers and employee
benefit plans and their administrators and fiduciaries with respect to any
matter, including (without limitation) any matter related to your employment
with the Company or the termination of that employment, including (without
limitation) claims to attorneys’ fees or costs, claims of wrongful discharge,
constructive discharge, emotional distress, defamation, invasion of privacy,
fraud, breach of contract (express or implied) or breach of the covenant of good
faith and fair dealing, claims of discrimination, harassment retaliation and/or
civil rights, claims relating to wages or compensation, claims under M.G.L. c.
149, §§148 and 150 (also known as the Massachusetts Wage Act), claims under
Title VII of the Civil Rights Act of 1964, the Massachusetts Fair Employment
Practices Act, the California Fair Employment and Housing Act, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act
and all other laws and regulations relating to employment. However, this release
covers only those claims that arose prior to the execution of this Agreement and
only those claims that may be waived by applicable law. Execution of this
Agreement does not bar any claim that arises hereafter, including (without
limitation) a claim for breach of this Agreement.



--------------------------------------------------------------------------------

Dr. Kelley

Page 3

 

  8.

Waiver. You expressly waive and release any and all rights and benefits under
Section 1542 of the California Civil Code (or any analogous law of any other
state), which reads as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

  9.

No Admission. Nothing contained in this Agreement will constitute or be treated
as an admission by you or the Company of liability, any wrongdoing or any
violation of law.

 

  10.

Other Agreements. At all times in the future, you will remain bound by your
Proprietary Information, Inventions and Non-Solicitation Agreement with the
Company, a copy of which is attached as Exhibit A. Except as expressly provided
in this Agreement, this Agreement renders null and void all prior agreements
between you and the Company and constitutes the entire agreement between you and
the Company regarding the subject matter of this Agreement. This Agreement may
be modified only in a written document signed by you and a duly authorized
officer of the Company.

 

  11.

Confidentiality of Agreement. You agree that you will not disclose to others the
existence or terms of this Agreement, except that you may disclose such
information to your spouse, attorney or tax adviser if such individuals agree
that they will not disclose to others the existence or terms of this Agreement.

 

  12.

No Disparagement. You agree that you will never make any negative or disparaging
statements (orally or in writing) about the Company or its stockholders,
directors, officers, employees, products, services or business practices, except
as required by law.

 

  13.

Company Property. You represent that you have returned to the Company all
property that belongs to the Company, including (without limitation) copies of
documents that belong to the Company and files stored on your computer(s) that
contain information belonging to the Company.

 

  14.

Severability. If any term of this Agreement is held to be invalid, void or
unenforceable, the remainder of this Agreement will remain in full force and
effect and will in no way be affected, and the parties will use their best
efforts to find an alternate way to achieve the same result.

 

  15.

Choice of Law. This Agreement will be construed and interpreted in accordance
with the laws of the Commonwealth of Massachusetts (other than their
choice-of-law provisions).

 

  16.

Execution. This Agreement may be executed in counterparts, each of which will be
considered an original, but all of which together will constitute one agreement.
Execution of a facsimile copy will have the same force and effect as execution
of an original, and a facsimile signature will be deemed an original and valid
signature.



--------------------------------------------------------------------------------

Dr. Kelley

Page 4

 

Please indicate your agreement with the above terms by signing below.

 

Very truly yours,

HISTOGENICS CORPORATION

By:  

/s/ Adam Gridley

Name:  

Adam Gridley

Title:

 

President and Chief Executive Officer

I agree to the terms of this Agreement, and I am voluntarily signing this
release of all claims. I acknowledge that I have read and understand this
Agreement, and I understand that I cannot pursue any of the claims and rights
that I have waived in this Agreement at any time in the future.

 

Signed:

 

/s/ Lynne Kelley

   

Dated:

 

January 23, 2019

 

Lynne Kelley, M.D., FACs

     



--------------------------------------------------------------------------------

Dr. Kelley

Page 5

 

EXHIBIT A

PROPRIETARY INFORMATION, INVENTIONS AND

NON-SOLICITATION AGREEMENT